Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 20 in the reply filed on 06/17/2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim (s) 1,6-10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0064256 A1 hereinafter Wang) in view of Parker et al. (US 2005/0061540 A1).
Regarding claim 1, Wang discloses a film package (20) comprising:  5a base substrate (a substrate that carries 20  as shown in steps of Fig.5) having light transmission and flexibility ( substrate carrying 20 is the same type of substrate as 31; para 0054), and on which a plurality of film areas ( see lines 18 and 14) are arranged in one direction, the film areas each comprising a line area ( see line areas where 18 and 14 are in) and a test area ( see test area where 100 is located in); a plurality of circuit lines (18 and 14) at the line area; and a detection pattern (100)  at the test area, 

Wang fails to specifically disclose that the detection pattern comprising a material having a light 10absorption property.
Parker discloses a detection pattern (exposed 2; Fig.3A-3B) comprising a material having a light 10absorption property (copper; para 0044 and 0045).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the copper material to modify the detection pattern of Parker in order to provide a conductive trace that has superior conductivity.
Regarding claim 6, a modified Wang discloses wherein the detection pattern comprises the same material as each of the circuit lines (see para 0044 and 0045 of Parker).  
Regarding claim 7, a modified Wang discloses wherein the base substrate has a light transmittance of about 30% or more (see para 0054 of Wang showing a glass substrate).  
5 Regarding claim 8, Wang fails specifically disclose a cover member above the circuit lines to cover the circuit lines.  
Parker discloses a cover member (6) above the circuit lines to cover the circuit lines (2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the cover member to modify the circuit lines of Wang in order to provide electrical insulation.

Regarding claim 9, Wang discloses at least one sub-detection pattern (100) at the test area, and comprising identification information of a respective one of 10the film areas (each 100 is used to detect certain circuit line patterns).

Regarding claim 10, Wang discloses wherein the line area is provided in plurality ( see area of 18 and area of 14s), and wherein the test area is between respective ones of the plurality of line areas on 15a plane ( see test area which is located between the lines 14 and 18).  
Regarding claim 11, Wang discloses wherein the detection pattern comprises a defect test detection pattern (see 100 or 300; Fig.2).

	Regarding claim 20, Wang discloses a base substrate( substrate that 20 is on a base substrate as shown in steps of Fig.5) on which a line area (see 14 and 18), and a test area adjacent the line area (area between 14 and 18), 5are defined, the base substrate having light transmission and flexibility ( see para 0054 where glass and plastic may be used); a plurality of circuit lines (14 or 18) at the line area; and a detection pattern (100) at the test area (area between 14 and 18).

Parker discloses a detection pattern (exposed 2; Fig.3A-3B) comprising a material having a light 10absorption property (copper; para 0044 and 0045).

Claim (s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0064256 A1 hereinafter Wang) in view of Parker et al. (US 2005/0061540 A1) as applied to claim 1 above and further in view of Jung et al. (US 2012/0161805 A1 hereinafter Jung).

Regarding claim 2, Wang fails to specifically disclose a plurality of dummy lines adjacent the detection pattern and within the test area. 
Jung discloses, in Fig.6, a plurality of dummy lines (lines connected to 151 and 152) adjacent the detection pattern (142 a; Fig.6) and within the test area (area surrounding 151 and 142). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jung to modify the detection area of Wang in order to assist in measuring contact resistance between electronic devices.
15 Regarding claim 3, Wang fails to specifically disclose wherein the detection pattern has a width that is greater than that of each of the dummy lines ( 142 has a width greater than the lines connected to 151 and 152;Fig.6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jung to modify the detection area of Wang in order to assist in measuring contact resistance between electronic devices.

Regarding claim 4, Wang fails to specifically disclose wherein the test area comprises: a detection area at which the detection pattern is located; and 20a dummy area adjacent the detection area, and wherein the film package further comprises a plurality of dummy lines at the dummy area.  
Jung discloses wherein the test area comprises: a detection area at which the detection pattern is located; and  20a dummy area adjacent the detection area, and wherein the film package further comprises a plurality of dummy lines at the dummy area (see area of 142 and adjacent area of where lines connected to 151 and 152 reside;Fig.6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Jung to modify the detection area of Wang in order to assist in measuring contact resistance between electronic devices.

 

Allowable Subject Matter
	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 5 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the dummy lines are spaced from 25the detection pattern  " in combination with the remaining limitations of the claim 1 and claim 4.  
 
. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 


Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Lim (US 20160197020) Zhou (US 2018/0151100A1) and Hasegawa (US 2010/0012356 A1)
Lim discloses a film on display device for semiconductor packaging.
Zhou discloses a substrate area with test pads.
Hasegawa discloses test pads placed on a printed circuit board.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion




/PETE T LEE/Primary Examiner, Art Unit 2848